Citation Nr: 0727757	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a left leg muscle 
condition. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

A left leg muscle condition is not currently shown.


CONCLUSION OF LAW

A left leg muscle condition was not incurred in or aggravated 
by service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), (West 
2002); 38 C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003 and July 2004.  The veteran was 
informed of the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection, except for the degree of 
disability assignable). 

To the extent that the degree of disability assignable was 
not provided, the content of the VCAA deficit was deficient, 
but as the claim of service connection is denied, no 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the content defect as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on the claim.  In the absence of findings consistent 
with a disability of the left leg muscle during service and 
in the absence of a current diagnosis of a left leg muscle 
disability, an examination is not required under 38 C.F.R. 
§ 3.159(c)(4)(A).  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records disclose that upon separation 
from service in April 1968 the veteran reported a history of 
cramps in his legs.  The service medical records, to include 
the April 1968 separation examination, otherwise contain no 
complaint, history, finding, or treatment of a left leg 
muscle condition.   

After service, VA records disclose that on examination in 
July 1969 the veteran complained that his leg muscles tired 
easily since February 1967, and the musculoskeletal 
examination was normal.  

In December 1998, the veteran complained of pain in his legs 
of several months duration, but no abnormal finding was 
reported.

In a statement in September 2004, the veteran indicated that 
he was prescribed medication for his left leg muscle 
condition.

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The service medical records contain no complaint, finding, or 
history of any injury involving the left leg.  And while 
there is evidence of a history of leg cramps prior to 
separation from service, and a history after service of 
easily tired leg muscles since 1967, there is no medical 
evidence after service that documents a complaint, diagnosis, 
history, or finding of a left leg muscle disability, although 
the veteran has complained of pain and tired muscles.  

The Board notes that pain, alone, without a sufficient 
factual showing that the pain is derived from an in-service 
disease or injury is not a disability. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

While in September 2004, the veteran stated that he had been 
prescribed muscle relaxants for his left leg condition and 
the post-service medical evidence reflects that the veteran 
is currently taking medication to include pain medication and 
medication for muscle spasms, there is no indication that 
these medications have been prescribed for a left leg 
condition. 

In the absence of proof of any present disability, there is 
no valid claim of service connection for a left leg muscle 
condition.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there is no favorable evidence of a current left leg 
muscle disability, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for a left leg muscle condition is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


